 
Exhibit 10.1
AMENDMENT 1 TO PURCHASE AND SALE AGREEMENT
 
THIS AMENDMENT 1 to PURCHASE AND SALE AGREEMENT (the "Agreement") is made as of
October 23, 2019 (the "Effective Date"), by and among GrowLife, Inc., a Delaware
corporation ("Buyer") on the one hand, and EZ Clone Enterprises, Inc., a
California corporation (the "Company"), Brad Mickelsen, individually and in his
capacity as a shareholder ("Mr. Mickelsen") and William Blackburn, individually
and in his capacity as a shareholder ("Mr. Blackburn") Mr. Mickelsen and Mr.
Blackburn sometimes individually referred to as a "Seller" and collectively as
the "Sellers." The Buyer and Sellers may hereinafter be referred independently
as "Party" or collectively as the "Parties". All capitalized terms used but not
otherwise defined herein shall have the meanings ascribed to them in the PSA (as
defined below).
 
 
RECITALS
 
WHEREAS, the Parties entered into PURCHASE AND SALE AGREEMENT dated October 10,
2018 (“PSA”);
 
WHEREAS, the Parties now wish to formally amend and modify the PSA by this
Agreement;
 
WHEREAS, this Agreement has been signed by the Parties for their mutual benefit
and to accurately reflect the proper terms and conditions of the PSA and this
Agreement;
 
WHEREAS, by this Agreement, the Parties intend for this Agreement to properly
amend the underlying PSA so that it supersedes and replaces all prior and
contemporaneous agreements and understandings, oral and written, with regard to
such provisions amended by this Agreement.
 
NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties, covenants and agreements contained in this
Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereto, intending to
be legally bound hereby, agree as follows:
 
AGREEMENT
 
1.
Recitals. The foregoing recitals are true and correct in all material respects
and are hereby incorporated herein as a material part of this Addendum.
 
2. 
Amendment to PSA; Consideration.
 
Section 1.02 of the PSA is hereby revoked, repealed, and replaced in its
entirety with the following:
 
“1.02.     Purchase and Sale of Shares at Second Closing. Subject to completion
of the First Closing, Buyer shall have the obligation to acquire the remaining
forty–nine percent (49%) ownership interest in Seller for a period a period of
(9) nine months after October 16, 2019, within which to acquire the remaining
forty-nine (49%) percent, as follows:
 
(a)            On the terms and subject to the conditions set forth in this
Agreement, at the Second Closing, the Sellers will sell, transfer and deliver to
Buyer, and Buyer will purchase and accept from the Sellers, all of the Sellers'
rights, title and interest in and to the remaining Shares held by the Sellers as
identified on Schedule 1.02 to PSA (the "Second Closing Shares"), free and clear
of any any liens, claims, charges, restrictions, obligations, and encumbrances.
 
(b)            In consideration for the sale and delivery to Buyer of the Second
Closing Shares at the Second Closing, Buyer agrees to pay to the Sellers an
aggregate purchase price of One Million Nine Hundred Sixty Thousand Even Dollars
($1,960,000) payable as follows: (i) a cash payment equal to Eight Hundred
Fifty–Five Thousand Even Dollars ($855,000) to be allocated in the form and
amounts as set forth in Schedule 1.02 to PSA; and (ii) Eighty – Five Million
(85,000,000) shares of Buyer’s common stock, at a price of 0.013 per share,
which equates to an aggregate value of One Million One Hundred Five Thousand
Even Dollars ($1,105,000) (collectively, the "Second Closing Purchase Price") in
the form and amounts as are set forth on Schedule 1.02 to PSA.
 
(c) Buyer agrees to pay a 20% cash extension. The fee is payable at the earlier
of 30 days from the closing of a funding of $2,000,000 or more, or at the
closing of Traunch 2, whichever is sooner. Thus, 20% of $855,000 or $171,000 is
due to both Sellers in total as consideration for this Agreement.”
 
              (d) The Parties agree that if any other terms are reached with
Brad Mickelsen, William Blackburn will be offered the same terms, other than any
consulting fee.
 
 

 
 
3. Full Force and Effect of Other Terms. The Parties hereby confirm that all
other terms and conditions of the PSA are in full force and effect and are
un-amended except as expressly provided in this Agreement.
 
4. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same agreement.
 
5. Electronic Signatures. The Parties agree that any form of electronic
signature, including but not limited to signatures via facsimile, scanning, or
electronic mail, may substitute for the original signature and shall have the
same legal effect as the original signature.
 
 
[Remainder of page intentionally left blank; signatures appear on following
page]
SIGNATURE PAGE TO AMENDMENT 1 to STOCK PURCHASE AGREEMENT
 
 
IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement as of
the date first set forth above.
 
BUYER
 
GROWLIFE INC.
 
                                                                                       /s/
Marco Hegyi
 
By: Marco Hegyi
Title: President & CEO
 
COMPANY
 
EZ CLONE ENTERPRISES, INC.
 
 
By: William Blackburn
 
Title: President
 
SELLERS
 
 
Brad Mickelsen
 
                                                                                       /s/
William Blackburn
 
 
William Blackburn
 
 


 
